DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitations "the first doping region" and “the second doping region” in line 3.  There is insufficient antecedent basis for these limitations in the claim. The limitations of “a first doping region” and “a second doping region” have been removed from claim 1, and are now recited in dependent claim 2. Therefore, a best deemed interpretation is made, and claim 10 is interpreted to depend from claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 15, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 7,087,963 B1, prior art of record) in view of Yanai et al. (US 2004/0206956 A1).
Regarding claim 1, Suzuki discloses a thin film transistor for a display device (e.g. figure 3), comprising: 
a substrate (substrate 10/11);
a semiconductor that is disposed on the substrate (semiconductor 12, as further seen in figure 4A, and disclosed in col. 4, line 45) and includes a channel (channel 12c, col. 5, line 20), and a source region (source region comprising 12s, col. 5, lines 8 - 12) and a drain region (drain region comprising 12d, col. 5, lines 8 – 12) disposed at opposite sides of the channel (as seen in figure 3);
a gate insulating layer that is disposed on the semiconductor (figure 3, gate insulating layer comprising elements 13 and 14 on semiconductor 12, col. 4, lines 50 - 51) and includes a first gate insulating layer (first gate insulating layer 13, col. 4, line 50), and a second gate insulating layer (second gate insulating layer 14, col. 4, line 51);
a gate electrode disposed on the gate insulating layer (gate electrode 15, col. 4, lines 55 – 56); 
an interlayer insulating layer disposed directly on the gate insulating layer and the gate electrode (e.g. interlayer insulating layer comprising sub-layers 19 and 20, col. 5, lines 31 - 33); and
a source electrode (source electrode 21, col. 5, line 38) and a drain electrode (drain electrode 22, col. 5, line 38) that are disposed on the interlayer insulating layer and are connected to the semiconductor (as seen in figure 3),
wherein a thickness of a portion of the gate insulating layer (comprising elements 13 and 14) overlapped with the gate electrode (15) is larger than that of a portion of the gate insulating layer (13/14) overlapped with the source region (12s) and that of a portion of the gate insulating layer overlapped with the drain region (12d) (e.g. as seen in figure 3, the portion of the gate insulating layer comprising elements 13 and 14 overlapping beneath the gate electrode 15 has both elements 13 and 14, and therefore is thicker than the portion of the insulating layer having only element 13 overlapping the source region 12s and the drain region 12d, which is similarly shows in figures 1 and 2 of the current application),
the first gate insulating layer totally overlaps the semiconductor (as seen in figure 3, first gate insulating layer 13 totally overlaps semiconductor 12),
the second gate insulating layer overlaps the channel, and does not overlap the source region and the drain region (as seen in figure 3, the second gate insulating layer 14 overlaps the channel 12c, and does not overlap the source region 12s or the drain region 12d).
Suzuki is silent with respect to disclosing a thickness of the second gate insulating layer is larger than a thickness of the first gate insulating layer.
Yanai discloses an analogous device (e.g. figure 4C), wherein a thickness of an analogous second gate insulating layer is larger than a thickness of an analogous first gate insulating layer (as seen in figure 4C, and disclosed in ¶ [0152], the second gate insulating layer 118 has a larger thickness than the first gate insulating layer 113).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki such 

Regarding claim 3, Suzuki in view of Yanai disclose the thin film transistor for the display device of claim 1, as cited above. Suzuki further discloses the portion of the gate insulating layer (13/14) overlapped with the gate electrode (15) includes the first gate insulating layer (13) and the second gate insulating layer (14) (as seen in figure 3), and the portion of the gate insulating layer overlapped with the source region (12s) and the portion of the gate insulating layer overlapped with the drain region (12d) include the first gate insulating layer (13) and do not include the second gate insulating layer (14) (as seen in figure 3, the portion of the gate insulating layer 13/14 overlapping the source region 12s and the drain region 12d does not include the second gate insulating layer 14).

Regarding claim 4, Suzuki in view of Yanai disclose the thin film transistor for the display device of claim 1, as cited above. Suzuki further discloses the second gate insulating layer (14) and the gate electrode (15) have substantially the same plan shape (e.g. as seen in figure 3, and disclosed in col. 6, lines 42 – 45).

Regarding claim 6, Suzuki in view of Yanai disclose the thin film transistor for the display device of claim 1, as cited above. Suzuki further discloses a first contact hole and a second contact hole both formed in the first gate insulating layer and the interlayer insulating layer to expose at least some of the source region and at least some of the drain region respectively (e.g. figure 3, contacts holes 30 in which source electrode 21 and drain electrode 22 are formed, as disclosed in col. 5, lines 34 - 37), wherein the source electrode (21) is connected to the source region (12s) through the first contact hole (30), and the drain electrode (22) is connected to the drain region (12d) through the second contact hole (30) (as seen in figure 3).

Regarding claim 15, Suzuki in view of Yanai disclose the thin film transistor for the display device of claim 1, wherein the semiconductor is made of a polycrystalline silicon material (Suzuki: e.g. as disclosed with respect to col. 4, lines 44 – 45 and col. 1, lines 15 – 16).

Regarding claim 18, Suzuki in view of Yanai disclose the organic light emitting diode display device of claim 15, wherein the second gate insulating layer and the driving gate electrode have substantially the same plan shape (Suzuki: e.g. as seen in figure 3, and disclosed in col. 6, lines 42 – 45)

Regarding claim 21, Suzuki discloses a thin film transistor for a display device (e.g. figure 3), comprising: 
a substrate (substrate 10);
a buffer layer disposed on the substrate (e.g. buffer layer 11);
a semiconductor disposed on the buffer layer (semiconductor 12, as further seen in figure 4A, and disclosed in col. 4, line 45), the semiconductor including a channel (channel 12c, col. 5, line 20), a source region (source region 12s, col. 5, line 11) and a drain region (drain region 12d, col. 5, line 11) with the source region and the drain region disposed at opposite sides of the channel (as seen in figure 3);
a first gate insulating layer disposed on tire buffer layer and the semiconductor (first gate insulating layer 13, col. 4, line 50);
a second gate insulating layer disposed on tire first gate insulating layer and overlapping the channel (second gate insulating layer 14, col. 4, line 51) but not or minimally overlapping the source region and the drain region (as seen in figure 3);
a gate electrode disposed on the second gate insulating layer (gate electrode 15, col. 4, lines 55 – 56) and having a plan shape substantially the same as that of the second gate insulating layer (e.g. as seen in figure 3, and disclosed in col. 6, lines 42 – 45);
an interlayer insulating layer disposed directly on the first gate insulating layer and the gate electrode (e.g. interlayer insulating layer comprising sub-layers 19 and 20, col. 5, lines 31 - 33); and
a source electrode (source electrode 21, col. 5, line 38) and a drain electrode (drain electrode 22, col. 5, line 38) that are disposed on the interlayer insulating layer and are connected to the semiconductor (as seen in figure 3),
wherein the first gate insulating layer totally overlaps the semiconductor (as seen in figure 3, first gate insulating layer 13 totally overlaps semiconductor 12),
the second gate insulating layer overlaps the channel, and does not overlap the source region and the drain region (as seen in figure 3, the second gate insulating layer 14 overlaps the channel 12c, and does not overlap the source region 12s or the drain region 12d).
Suzuki is silent with respect to disclosing a thickness of the second gate insulating layer is larger than a thickness of the first gate insulating layer.
Yanai discloses an analogous device (e.g. figure 4C), wherein a thickness of an analogous second gate insulating layer is larger than a thickness of an analogous first gate insulating layer (as seen in figure 4C, and disclosed in ¶ [0152], the second gate insulating layer 118 has a larger thickness than the first gate insulating layer 113).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki such that a thickness of the second gate insulating layer is larger than a thickness of the first gate insulating layer since Suzuki discloses a thin film transistor (TFT) with a second gate insulating layer formed on a first gate insulating layer, and Yanai discloses an analogous TFT  with a second gate insulating layer formed on a first gate insulating layer such that a thickness of the second gate insulating layer is larger than a thickness of the first gate insulating layer. One would have been motivated to have a thickness of the second gate insulating layer is larger than a thickness of the first gate insulating layer in order to form a TFT with a high withstand voltage, as discussed by Yanai (e.g. ¶ [0156]).

Claims 2, 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Yanai, as applied to claims 1 and 21 above, and further in view of Matsumoto et al. (US 6,794,717 B2, prior art of record) and Yamazaki (US 2005/0104068 A1, prior art of record).
Regarding claim 2, Suzuki in view of Yanai disclose the thin film transistor for the display device of claim 1, wherein a first doping region is disposed between and separates the channel and the source region (Suzuki: e.g. first doping region 12LD between 12c and 12s, col. 5, lines 8 - 12),
a second doping region is disposed between and separates the channel and the drain region (Suzuki: e.g. second doping region 12LD between 12c and 12d, col. 5, lines 8 - 12).
Suzuki and Yanai are silent with respect to disclosing impurities included in the source region and the drain region are P-type impurities, an uppermost surface is larger than a bottom surface of each of the first doping region and the second doping region, and impurities included in the first doping region and the second doping region are N-type impurities different from the P-type impurities included in the source region and the drain region, and a border between the first doping region and the source region at bottom surfaces of the first doping region and the source region is farther away from center of the channel than the border at uppermost surfaces of the first doping region and the source region.
Matsumoto discloses an analogous device (e.g. figure 47 (see also figure 52 and col. 25, lines 29 - 31)), wherein a first doping region is disposed between and separates the channel and the source region (e.g. first doping region 12a between channel 12b and source region 46 on the left side of gate 7), a second doping region is disposed between and separates the channel and the drain region (e.g. second doping region 12a between cannel 12b and drain 46 on the right side of the gate 7), and impurities included in the source region and the drain region are P-type impurities (as seen in figure 47, source and drain regions 46 are P-type regions with P-type impurities, col. 27, lines 18 – 23), and impurities included in the first doping region and the second doping region are N-type impurities different from the P-type impurities included in the source region and the drain region (e.g. as seen with respect to figure 47, the source region and drain regions 46 are P-type, and the first and second doping regions 12b and 12a are N-type, and therefore have different type of impurities. See also col. 27, lines 10 – 23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki in view of Yanai such that impurities included in the source region and the drain region are P-type impurities, and impurities included in the first doping region and the second doping region are N-type impurities different from the P-type impurities included in the source region and the drain region, since Suzuki discloses forming the source and drain regions with first and second doping regions there between, and Matsumoto discloses forming an analogous device comprising the source and drain regions with first and second doping regions there between, whereby impurities included in the source region and the drain region are P-type impurities, and impurities included in the first doping region and the second doping region are N-type impurities different from the P-type impurities included in the source region and the drain region. One would have been motivated to have P-type impurities included in the source region and the drain region, and N-type impurities included in the first doping region and the second doping region, whereby the N-type impurities are different from the P-type impurities included in the source region and the drain region, in order to suppress the short channel effect within the device, as discussed by Matsumoto (e.g. col. 26, lines 60 - 62).
Yamazaki discloses an analogous device (e.g. figures 2B and 2C), wherein an uppermost surface is larger than a bottom surface of each of an analogous first doping region and an analogous second doping region (as seen in the figures, the uppermost surfaces of first doping region 126 and second doping region 127 are larger than the bottom surfaces of each of the regions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki in view of Yanai such that an uppermost surface is larger than a bottom surface of each of the first doping region and the second doping region since Suzuki discloses forming the source and drain regions with first and second doping regions therebetween such that the upper surfaces form substantially the same plane, and Yamazaki discloses forming the source and drain regions with first and second doping regions therebetween such that the upper surfaces form substantially the same plane, whereby an uppermost surface is larger than a bottom surface of each of the first doping region and the second doping region. One would have been motivated to have an uppermost surface larger than a bottom surface of each of the first doping region and the second doping region in order to reduce off current, as discussed by Yamazaki (e.g. ¶ [0011]).
Matsumoto in view of Yamazaki render obvious the limitation “a border between the first doping region and the source region at bottom surfaces of the first doping region and the source region is farther away from center of the channel than the border at uppermost surfaces of the first doping region and the source region” since Yamazaki discloses in figures 2B and 2C a 

Regarding claim 10, Suzuki in view of Yanai, Matsumoto and Yamazaki disclose the thin film transistor for the display device of claim 2 (see 112 rejection above). Matsumoto further discloses the first doping region and the second doping region overlap the gate electrode and the second gate insulating layer (e.g. as seen in figure 52, the inner portions of the first and second doping regions 11a adjacent the channel region 11b overlap the gate electrode 7 and the second gate insulating layer 5) (see also figures 2B and 2C of Yamazaki).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki in view of Yanai, Matsumoto and Yamazaki such that the first doping region and the second doping region overlap the gate electrode and the second gate insulating layer since Suzuki disclose the first and second doping regions to be near overlapping the gate electrode and second gate insulating layer, and Matsumoto explicitly teaches the first and second analogous doping regions to overlap the  the first doping region and the second doping region overlap the gate electrode and the second gate insulating layer in order to optimize the conductivity and gate capacitance of the device.

Regarding claim 22, Suzuki in view of Yanai disclose the thin film transistor for the display device of claim 21, wherein a first doping region is disposed between and separates the channel and the source region (figure 3, first doping region 12LD between channel 12c and source region 12s, col. 5, lines 8 – 10); 
a second doping region is disposed between and separates the channel and the drain region (figure 3, second doping region 12LD between channel 12c and drain region 12d, col. 5, lines 8 – 10).
Suzuki and Yanai are silent with respect to disclosing impurities included in the source region and the drain region are P-type impurities, an uppermost surface is larger than a bottom surface of each of the first doping region and the second doping region, impurities included in the first doping region and the second doping region are N-type impurities different from the P-type impurities included in the source region and the drain region, and a border between the first doping region and the source region at bottom surfaces of the first doping region and the source region is farther away from center of the channel than the border at uppermost surfaces of the first doping region and the source region.
Matsumoto discloses an analogous device (e.g. figure 47 (see also figure 52 and col. 25, lines 29 - 31)), wherein a first doping region is disposed between and separates the channel and the source region (e.g. first doping region 12a between channel 12b and source region 46 on the left side of gate 7), a second doping region is disposed between and separates the channel and the drain region (e.g. second doping region 12a between cannel 12b and drain 46 on the right side of the gate 7), and impurities included in the source region and the drain region are P-type impurities (as seen in figure 47, source and drain regions 46 are P-type regions with P-type impurities, col. 27, lines 18 – 23), and impurities included in the first doping region and the second doping region are N-type impurities different from the P-type impurities included in the source region and the drain region (e.g. as seen with respect to figure 47, the source region and drain regions 46 are P-type, and the first and second doping regions 12b and 12a are N-type, and therefore have different type of impurities. See also col. 27, lines 10 – 23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki in view of Yanai such that impurities included in the source region and the drain region are P-type impurities, and impurities included in the first doping region and the second doping region are N-type impurities different from the P-type impurities included in the source region and the drain region, since Suzuki discloses forming the source and drain regions with first and second doping regions there between, and Matsumoto discloses forming an analogous device comprising the 
Yamazaki discloses an analogous device (e.g. figures 2B and 2C), wherein an uppermost surface is larger than a bottom surface of each of an analogous first doping region and an analogous second doping region (as seen in the figures, the uppermost surfaces of first doping region 126 and second doping region 127 are larger than the bottom surfaces of each of the regions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki in view of Yanai such that an uppermost surface is larger than a bottom surface of each of the first doping region and the second doping region since Suzuki discloses forming the source and drain regions with first and second doping regions therebetween such that the upper surfaces form substantially the same plane, and Yamazaki discloses forming the source and drain regions with first and second doping regions therebetween such that the upper surfaces form 
Matsumoto in view of Yamazaki render obvious the limitation “a border between the first doping region and the source region at bottom surfaces of the first doping region and the source region is farther away from center of the channel than the border at uppermost surfaces of the first doping region and the source region” since Yamazaki discloses in figures 2B and 2C a border between the first doping region 126 and the source region 122 at bottom surfaces of the first doping region 126 and the source region 122, and a border at uppermost surfaces of the first doping region 126 and the source region 122, and Matsumoto discloses in figure 47 a border between the first doping region 12a and the source region 46 is slanted towards the center of the channel 12b from the bottom of the source region 46 and the doping region 12a towards the top of the source region 46 and the first doping region 12a.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Yanai, as applied to claim 1 above, and further in view of Chang et al. (US 2007/0267635 A1, prior art of record).
Regarding claim 5, Suzuki in view of Yanai disclose the thin film transistor for the display device of claim 1, as cited above, but are silent with respect to disclosing each of the source region and the drain region respectively has substantially a uniform density of impurities.
Chang discloses an analogous device (e.g. figure 3), wherein each of the source region and the drain region respectively has substantially a uniform density of impurities (e.g. as disclosed in ¶ [0008]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki in view of Yanai such that disclosing each of the source region and the drain region respectively has substantially a uniform density of impurities since it was known in the art to form source and drain regions with substantially uniform disunity of impurities, as disclosed by Chang. One would have been motivated to have each of the source region and the drain region respectively with substantially a uniform density of impurities in order to create a device with consistent electrical properties for the source and drain regions, thereby creating a quality device with predictable properties.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 7,087,963 B1, prior art of record) in view of Yamazaki et al. (US 6,384,427 B1, prior art of record, hereinafter Yamazaki 427) and Yanai et al. (US 2004/0206956 A1).
Regarding claim 16, Suzuki discloses an organic light emitting diode display device (e.g. figure 3), comprising: 
a substrate (substrate 10);
a driving semiconductor that is disposed on the substrate (driving semiconductor 12, as further seen in figure 4A, and disclosed in col. 4, line 45) and includes a channel (channel 12c, col. 5, line 20), and a source region (source region 12s, col. 5, line 11) and a drain region (drain region 12d, col. 5, line 11) disposed at opposite sides of the channel (as seen in figure 3);
a gate insulating layer that includes a first gate insulating layer  disposed on the substrate and the driving semiconductor (first gate insulating layer 13, col. 4, line 50), and a second gate insulating layer disposed on the first gate insulating layer and overlapping the channel (second gate insulating layer 14, col. 4, line 51);
a driving gate electrode disposed on tire second gate insulating layer (driving gate electrode 15, col. 4, lines 55 – 56); 
an interlayer insulating layer disposed directly on the first gate insulating layer and the driving gate electrode (e.g. interlayer insulating layer comprising sub-layers 19 and 20, col. 5, lines 31 - 33);
a driving source electrode (driving source electrode 21, col. 5, line 38) and a driving drain electrode (driving drain electrode 22, col. 5, line 38) that are disposed on the interlayer insulating layer and are connected to the driving semiconductor (as seen in figure 3); 
a pixel electrode connected to the driving drain electrode (pixel electrode 24, col. 5, line 43); 
wherein a thickness of a portion of the gate insulating layer (comprising elements 13 and 14) overlapped with the driving gate electrode (15) is larger than that of a portion of the gate insulating layer (13/14) overlapped with the source region (12s) and that of a portion of the gate insulating layer overlapped with the drain region (12d) (e.g. as seen in figure 3, the portion of the gate insulating layer 
the first gate insulating layer totally overlaps the semiconductor (as seen in figure 3, first gate insulating layer 13 totally overlaps semiconductor 12),
the second gate insulating layer overlaps the channel, and does not overlap the source region and the drain region (as seen in figure 3, the second gate insulating layer 14 overlaps the channel 12c, and does not overlap the source region 12s or the drain region 12d).
Suzuki is silent with respect to disclosing an organic emission layer disposed on the pixel electrode; and a common electrode disposed on the organic emission layer.
Yamazaki 427 discloses an analogous device (e.g. figure 1), comprising an organic emission layer (organic emission layer 42, col. 6, lines 38 - 42) disposed on the pixel electrode (pixel electrode 40, col. 6, line 26); and a common electrode disposed on the organic emission layer (e.g. common electrode 44, col. 7, lines 37 - 38).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki to include an organic emission layer disposed on the pixel electrode, and a common electrode disposed on the organic emission layer, since Suzuki discloses a transistor connected to a pixel electrode in a display device, and Yamazaki 427 discloses a display device comprising 
Suzuki is silent with respect to disclosing a thickness of the second gate insulating layer is larger than a thickness of the first gate insulating layer.
Yanai discloses an analogous device (e.g. figure 4C), wherein a thickness of an analogous second gate insulating layer is larger than a thickness of an analogous first gate insulating layer (as seen in figure 4C, and disclosed in ¶ [0152], the second gate insulating layer 118 has a larger thickness than the first gate insulating layer 113).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki such that a thickness of the second gate insulating layer is larger than a thickness of the first gate insulating layer since Suzuki discloses a thin film transistor (TFT) with a second gate insulating layer formed on a first gate insulating layer, and Yanai discloses an analogous TFT  with a second gate insulating layer formed on a first gate insulating layer such that a thickness of the second gate insulating layer is larger than a thickness of the first gate insulating layer. One would have been motivated to have a thickness of the second gate insulating layer is larger than a thickness of the first gate insulating layer in order to form a TFT with a high withstand voltage, as discussed by Yanai (e.g. ¶ [0156]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Yamazaki 427 and Yanai, as applied to claim 16 above, and further in view of Matsumoto et al. (US 6,794,717 B2, prior art of record) and Yamazaki (US 2005/0104068 A1, prior art of record, hereinafter Yamazaki 068).
Regarding claim 17, Suzuki in view of Yamazaki 427 and Yanai disclose the organic light emitting diode display device of claim 16, wherein a first doping region is disposed between and separates the channel and the source region (Suzuki: figure 3, first doping region 12LD between channel 12c and source region 12s, col. 5, lines 8 – 10); 
a second doping region is disposed between and separates the channel and the drain region (Suzuki: figure 3, second doping region 12LD between channel 12c and drain region 12d, col. 5, lines 8 – 10).
Suzuki, Yamazaki 427 and Yanai are silent with respect to disclosing impurities included in the source region and the drain region are P-type impurities, an uppermost surface is larger than a bottom surface of each of the first doping region and the second doping region, impurities included in the first doping region and the second doping region are N-type impurities different from the P-type impurities included in the source region and the drain region, and a border between the first doping region and the source region at bottom surfaces of the first doping region and the source region is farther away from center of the channel than the border at uppermost surfaces of the first doping region and the source region.
Matsumoto discloses an analogous device (e.g. figure 47 (see also figure 52 and col. 25, lines 29 - 31)), wherein a first doping region is disposed between and separates the channel and the source region (e.g. first doping region 12a between channel 12b and source region 46 on the left side of gate 7), a second doping region is disposed between and separates the channel and the drain region (e.g. second doping region 12a between cannel 12b and drain 46 on the right side of the gate 7), and impurities included in the source region and the drain region are P-type impurities (as seen in figure 47, source and drain regions 46 are P-type regions with P-type impurities, col. 27, lines 18 – 23), and impurities included in the first doping region and the second doping region are N-type impurities different from the P-type impurities included in the source region and the drain region (e.g. as seen with respect to figure 47, the source region and drain regions 46 are P-type, and the first and second doping regions 12b and 12a are N-type, and therefore have different type of impurities. See also col. 27, lines 10 – 23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki in view of Yamazaki 427 and Yanai such that impurities included in the source region and the drain region are P-type impurities, and impurities included in the first doping region and the second doping region are N-type impurities different from the P-type impurities included in the source region and the drain region, since Suzuki discloses forming the source and drain regions with first and second doping regions there between, and Matsumoto discloses forming an analogous device comprising the source and drain regions with first and second doping regions there between, whereby impurities included in the source region 
Yamazaki 068 discloses an analogous device (e.g. figures 2B and 2C), wherein an uppermost surface is larger than a bottom surface of each of an analogous first doping region and an analogous second doping region (as seen in the figures, the uppermost surfaces of first doping region 126 and second doping region 127 are larger than the bottom surfaces of each of the regions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki in view of Yamazaki 427 and Yanai such that an uppermost surface is larger than a bottom surface of each of the first doping region and the second doping region since Suzuki discloses forming the source and drain regions with first and second doping regions therebetween such that the upper surfaces form substantially the same plane, and Yamazaki 068 discloses forming the source and drain regions with first and second doping regions therebetween such that the upper surfaces form substantially the same plane, whereby an uppermost surface is larger than a bottom surface of each of the first doping region and the second doping region. One would have been motivated to have an uppermost surface larger 
Matsumoto in view of Yamazaki 068 render obvious the limitation “a border between the first doping region and the source region at bottom surfaces of the first doping region and the source region is farther away from center of the channel than the border at uppermost surfaces of the first doping region and the source region” since Yamazaki 068 discloses in figures 2B and 2C a border between the first doping region 126 and the source region 122 at bottom surfaces of the first doping region 126 and the source region 122, and a border at uppermost surfaces of the first doping region 126 and the source region 122, and Matsumoto discloses in figure 47 a border between the first doping region 12a and the source region 46 is slanted towards the center of the channel 12b from the bottom of the source region 46 and the doping region 12a towards the top of the source region 46 and the first doping region 12a.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 21 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        February 25, 2021